Citation Nr: 1047984	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-22 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating greater than 40 percent for 
residuals of an injury of the left elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from September 1977 to April 1978.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an increased rating for residuals of a 
left elbow injury which is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5206-
5207 (2010).  

DCs 5206 and 5207 provide the rating criteria for loss of flexion 
and extension based on minor and major arms.  The Veteran is 
right handed and therefore his left arm is documented to be his 
"minor" extremity for the purposes of applying these rating 
criteria.  Under DCs 5206 and 5207, 40 percent is the highest 
disability rating available to the Veteran.  However, a higher 
disability rating in excess of 40 percent for the minor upper 
extremity is warranted under DC 5205 if the evidence shows 
unfavorable ankylosis at an angle less than 50 degrees or 
complete loss of supination or pronation.  See 38 C.F.R. § 4.71a, 
DC 5205.

The Veteran was afforded VA examinations in May 2008 and April 
2009.  While range of motions were documented for flexion and 
extension, no range of motion was provided in either examination 
report for supination and pronation.  During the October 2010 
hearing, the Veteran testified that he did not move his arm in 
order to prevent pain.  Ranges of motion for supination and 
pronation are needed in order to determine if the Veteran may be 
entitled to a higher rating under DC 5205.

Moreover, the Board notes that in VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2007), VA's General Counsel held that 
separate ratings may be assigned for limitation of flexion and 
extension of the same knee.  Similar to the knee, the rating 
schedule applicable to the elbow includes evaluations based on 
limitation of motion in flexion (DC 5206) and extension (DC 
5207).  Under the reasoning set forth in VAOPGCPREC 9-04, it is 
permissible to assign simultaneous evaluations under each of 
these Codes.  Accordingly, on remand, the RO should readjudicate 
the Veteran's claim with consideration of VAOPGCPREC 9-04.

Finally, during the October 2010 hearing the Veteran testified 
that he could not move his wrist.  When a veteran has separate 
and distinct manifestations attributable to the same injury, he 
should be compensated under different DCs.  Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Furthermore, Part 4 of the Rating Schedule provides that "[i]n 
all forearm and wrist injuries, codes 5205 through 5213, multiple 
impaired finger movements due to tendon tie-up, muscle or nerve 
injury, are to be separately rated and combined not to exceed 
rating for loss of use of hand."  38 C.F.R. § 4.71a, DC 5213, 
Note.   

Given the above, the Veteran should be afforded a new VA 
examination.  Specifically, the examiner should provide ranges of 
motion for supination and pronation in order to determine if the 
Veteran may be entitled to a higher rating under DC 5205.  The 
examiner should also provide findings regarding the Veteran's 
left hand/wrist in order to determine whether the Veteran has a 
separate left hand/wrist disorder secondary to his service-
connected residuals of an injury of the left elbow.
  


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to assess the current 
level of severity of the residuals of his 
left elbow disorder.  All necessary tests 
should be conducted.  The examiner should 
provide range of motions for flexion, 
extension, supination, and pronation of 
the elbow/forearm.  The examination must 
also include findings related to the left 
hand and fingers.  Range of motion of the 
wrist and fingers should be provided.  The 
examiner should state whether multiple 
impaired finger movements due to tendon 
tie-up, muscle or nerve injury are present 
and, if so, whether they are related to 
the Veteran's service-connected residuals 
of an injury of the left elbow.  The 
examiner should also opine whether the 
Veteran's restricted range of motion as to 
the left elbow is to such a degree as to 
be analogous to ankylosis of the elbow.  
The claims file must be made available to 
the examiner for review.  A complete 
rationale for any opinion rendered must be 
provided.

2.  Thereafter the RO should readjudicate 
the issue on appeal with consideration of 
VAOPGCPREC 9-04 and the possibility of 
assigning separate ratings for loss of 
both flexion and extension of the left 
elbow under DCs 5206 and 5207 as well as 
the possibility of a separate evaluation 
for disability of the left hand.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


